Case 9:18-cv-80176-BB Document 443-5 Entered on FLSD Docket 03/30/2020 Page 1 of 10




                     EXHIBIT E
Case 9:18-cv-80176-BB Document 443-5 Entered on FLSD Docket 03/30/2020 Page 2 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal                               CASE NO.: 9:18-cv-80176-BB
    representative of the Estate of David
    Kleiman, and W&K Info Defense
    Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.


               PLAINTIFF IRA KLEIMAN’S FIFTH SET OF INTERROGATORIES

          Pursuant to Federal Rules of Civil Procedure 26 and 33 and Local Rule 26.1, Plaintiff Ira

   Kleiman, as personal representative of the estate of David Kleiman, hereby serves the following

   Interrogatories, and requests that within thirty (30) days after service, Defendant Craig Wright

   answer the Interrogatories fully, in writing, and under oath.

                                                DEFINITIONS

                  For the purposes of these interrogatories, the following definitions shall apply:

          1.      The term “Plaintiff” shall mean IRA KLEIMAN, as the personal representative of

   the Estate of David Kleiman.

          2.      The terms “Defendant,” “you,” “yours” and/or “yourselves” shall mean Defendant

   Craig Wright and any Person or Trust (as defined herein) of which (a) Craig Wright is an owner,

   shareholder, member, manager, director, officer, trustee, employee, or beneficiary of (“CSW

   Persons/Trusts”), or that (b) is controlled by Craig Wright or any CSW Persons/Trusts.


                                                        1
Case 9:18-cv-80176-BB Document 443-5 Entered on FLSD Docket 03/30/2020 Page 3 of 10




          3.      The term “Action” shall mean the lawsuit currently pending Ira Kleiman, et al. v.

   Craig Wright, Case No. 9:18-cv-80176-BB in the U.S. District Court, Southern District of Florida.

          4.      The terms “document” or “documents” shall mean any written, typewritten,

   handwritten, printed, graphic, photographic, electronic or recorded materials, including, but not

   limited to the following: correspondence and drafts of correspondence; e-mails; SMS messages;

   Whatsapp messages; Signal messages; Twitter DMs; Facebook messages; any other form of

   messages or communications; notes or summaries of conversations; forms; schedules or

   worksheets; memoranda; reports; comments; worksheets; plans; minutes; notes; notices or

   notifications; findings; brochures; circulars; bulletins; advertisements; records; summaries or other

   reports of conferences, meetings, visits, surveys, discussions, inspections, and examinations;

   journals; logs; ledgers; balance sheets; profit and loss statements; purchase orders; quotations;

   estimates; invoices; bids; receipts; pledge commitments; acknowledgments; credit memoranda;

   contract or lease offers or proposals; income tax returns; check stubs (front and back); sales

   vouchers or records; executed or proposed agreements; contracts; deeds; franchise agreements;

   licenses; leases; insurance policies and riders or options; proposals; diaries; desk calendars;

   appointment books; evaluations; applications; telephone call books, notes or records; affidavits,

   deposition transcripts, statements or summaries or excerpts thereof; stenographic notes; financial

   data; newspaper or magazine articles; pamphlets; books; texts; notebooks; magazines; manuals;

   publications; notepads; tabulations; data compilations; calculations; or computations; schedules;

   drafts; charts and maps; forecasts and projections; feasibility studies; drawings, designs, plans,

   specifications; graphs, blueprints, sketches, or diagrams; printouts or other stored information from

   computers or other information retention or processing systems; hard drives, USB drives, disks,

   CD’s, DVD’s, tapes, videotapes; photographic matter or sound reproduction matter however
                                                        2
Case 9:18-cv-80176-BB Document 443-5 Entered on FLSD Docket 03/30/2020 Page 4 of 10




   produced, reproduced or stored; computer data of any kind whatsoever; any exhibits, attachments,

   or schedules to or with the foregoing; any drafts of the foregoing; any of the foregoing that exist

   in a form by which they are protected by computer encryption; any copies or duplicates of the

   foregoing that are different because of marginal or handwritten notations, or because of any

   markings thereon; the inclusion of specific examples within any individual request does not limit

   the definition provided herein and should be viewed as merely as examples meant to facilitate

   production.

          5.      “Copy” when used in reference to a document means any color, or black and white

   facsimile reproduction of a document, regardless of whether that facsimile reproduction is made

   by means of carbon papers, pressure sensitive paper, xerography or any other means of process.

          6.      “Communication” and “communicate” shall mean any recordation, exchange or

   transfer of information, whether in writing, audio, oral or other form, including, but not limited to,

   memoranda or notes, telephone conversations and meetings, letters, telegraphic and telex

   communications, email communications, SMS messages, Twitter DMs, Facebook messages,

   Whatsapp messages, Signal messages, any other form of messages or communications, blogs,

   voicemails, and includes all information relating to all oral or written communications and

   “documents” (as herein above defined), whether or not such document, or information contained

   herein was transmitted by its author to any other person; the inclusion of specific examples within

   any individual request does not limit the definition provided herein and should be viewed as merely

   as examples meant to facilitate production.

          7.      “Person” or “persons” shall mean each and every individual, corporation,

   partnership, joint venture, social or political organization, or any other entity, incorporated or



                                                         3
Case 9:18-cv-80176-BB Document 443-5 Entered on FLSD Docket 03/30/2020 Page 5 of 10




   unincorporated, or encompassed within the usual and customary meaning of “person” or

   “persons.”

           8.      “Agent” shall mean: any agent, employee, officer, director, attorney, independent

   contractor or any other person acting at the direction of or on the behalf of another.

           9.      “Date” shall mean the exact day, month and year if ascertainable or, if not, the best

   approximation, including relationship to other events.

           10.     The term “materials” shall mean (1) the elements, constituents, or substances of

   which something is composed or can be made; something (as data) that may be worked into a more

   finished form (2) apparatus necessary for doing or making something; (3) The substance or

   substances out of which a thing is or can be made; and/or (4) Tools or apparatus for the

   performance of a given task.

           11.     The term “third party” or “third parties” refers to individuals or entities that are not

   a party to this action.

           12.     “Identify” when used in reference to:

                   a.        a person, shall mean to state his or her full and present or last known address

           (including zip code), phone number and present or last known position or business

           affiliation (designating which), and the job description;

                   b.        a firm, partnership, corporation, proprietorship, entity/business, or

           association, shall mean to state its full name and present or last known address (designating

           which) and to state the name and address of each person within the entity likely to have

           knowledge of the relationship between the entity and Plaintiffs or Defendant in this Action;

                   c.        a document, shall mean the date, author, sender, recipient, type of document

           or some other means of identifying it and its present location and custodian;
                                                           4
Case 9:18-cv-80176-BB Document 443-5 Entered on FLSD Docket 03/30/2020 Page 6 of 10




                    d.      an oral communication, shall mean the date, the communicator,

             communicate, and the nature of the communication;

                    e.      in the case of a document within the possession, custody or control of

             Defendant, whether Defendant will make it available to Plaintiff’s counsel for inspection

             and/or copying;

                    f.      in the case of a document that was, but is no longer in the possession,

             custody or control of Defendant, what disposition has been made of the document.

                    g.      a public key or public address shall mean the entire public key and hashed

             public address and the date you came to possess the private keys and/or the identification

             of the possessor of the private keys.

             13.    As used in this Interrogatory, the singular shall include the plural, and vice versa;

   the use of the word “any” shall include and encompass the word “all,” and vice versa; the use of

   the disjunctive shall include the conjunctive, and vice versa; and, unless context indicates

   otherwise, the use of any gender includes all other genders.

             14.    The term “cryptocurrency” shall mean any digital currency in which encryption

   techniques are used to regulate the generation of units of currency and verify the transfer of funds,

   operating independently of a central bank. It shall include, but not be limited to, Bitcoin, Bitcoin

   Cash, any other “forked asset” as defined by the Amended Complaint (D.E. 24), and Etherium’s

   Ethers.

             15.    The term “Electronic cash without a trusted third party” shall mean the paper You

   referred to here: https://twitter.com/ProfFaustus/status/1022370998346231808.

             16.    The term “Bitcoin: A Peer-to-Peer Electronic Cash System” shall mean the famous

   Bitcoin whitepaper released by “Satoshi Nakamoto” on October 31, 2008.
                                                          5
Case 9:18-cv-80176-BB Document 443-5 Entered on FLSD Docket 03/30/2020 Page 7 of 10




          17.    The term “genesis block” shall refer to the first block of the Bitcoin blockchain

   created by Satoshi Nakamoto on January 3, 2009 and that included the following text: “The Times

   03/Jan/2009 Chancellor on brink of second bailout for banks.”




                                                     6
Case 9:18-cv-80176-BB Document 443-5 Entered on FLSD Docket 03/30/2020 Page 8 of 10




   INTERROGATORY NO. 18:

   Identify any and all factual inaccuracies in the statements attributed to You, Andrew Sommer, and

   John Chesher in the Auscript transcript of proceedings conducted on February 18, 2014 attached

   hereto as Exhibit 1. To the extent you identify an inaccuracy, please explain exactly why it’s

   inaccurate. To the extent you can neither confirm nor deny the accuracy of statements made by

   John Chesher or Andrew Sommer, please identify those statements. This interrogatory is not

   directed at your recollection of the statements being made by You, Andrew Sommer, or John

   Chesher, but rather the underlying factual accuracy of the statements.

   INTERROGATORY NO. 19:

   Identify any and all factual inaccuracies in the statements attributed to John Chesher and Andrew

   Wrightson in the record of client contact conducted by the ATO on February 26, 2014 and attached

   as Exhibit 2. To the extent you identify an inaccuracy, please explain exactly why it’s inaccurate.

   To the extent you can neither confirm nor deny the accuracy of statements made by John Chesher

   and Andrew Wrightson, please identify those statements. This interrogatory is not directed at your

   recollection of the statements being made by John Chesher and Andrew Wrightson, but rather the

   underlying factual accuracy of the statements made by John Chesher and Andrew Wrightson.



    Dated: May 24, 2019.                             Respectfully submitted,

                                                     s/ Velvel (Devin) Freedman
                                                     Velvel (Devin) Freedman, Esq.
                                                     BOIES SCHILLER FLEXNER LLP
                                                     100 SE Second Street, Suite 2800
                                                     Miami, Florida 33131
                                                     Telephone: (305) 539-8400
                                                     Facsimile: (305) 539-1307
                                                     vfreedman@bsfllp.com

                                                       7
Case 9:18-cv-80176-BB Document 443-5 Entered on FLSD Docket 03/30/2020 Page 9 of 10




                                                    Kyle W. Roche, Esq.
                                                    Admitted Pro Hac Vice
                                                    BOIES SCHILLER FLEXNER LLP
                                                    333 Main Street
                                                    Armonk, NY10504
                                                    Telephone: (914) 749-8200
                                                    Facsimile: (914) 749-8300
                                                    kroche@bsfllp.com

                                                    Counsel to Plaintiff Ira Kleiman as Personal
                                                    Representative of the Estate of David Kleiman
                                                    and W&K Info Defense Research, LLC.

                                   CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that on May 24, 2019, a true and correct copy of the
   foregoing was served on all counsel of record identified on the Service List below via e-mail:

    Andres Rivero, Esq.
    Jorge A. Mester, Esq.
    Alan H. Rolnick, Esq.
    Daniel Sox, Esq.
    RIVERO MESTRE LLP
    2525 Ponce de Leon Boulevard
    Suite 1000
    Coral Gables, FL 33134
    305-445-2500
    (305) 445-2505 (fax)
    arivero@riveromestre.com
    jmestre@riveromestre.com
    arolnick@riveromestre.com
    dsox@riveromestre.com
    receptionist@riveromestre.com

                                                     /s/ Velvel (Devin) Freedman
                                                     Velvel (Devin) Freedman




                                                       8
Case 9:18-cv-80176-BB Document 443-5 Entered on FLSD Docket 03/30/2020 Page 10 of 10




                                   NOTARY ATTESTATION


           I, ________________________________, DO HEREBY AFFIRM THAT THE
    ANSWERS TO ALL OF THE ABOVE INTERROGATORIES ARE TRUE AND CORRECT TO
    THE BEST OF MY PERSONAL AND PROFESSIONAL KNOWLEDGE.



    The foregoing instrument was acknowledged before me on this _____________ day of
    _____________, 2019, by ________________________, who is personally known to me or has
    produced ____________________________ as a valid form of identification for these purposes.
    State of            )
                        )
    County of           )
    (Please indicate)



    _______________________________________
    Notary public sign


    _______________________________________
    Notary public print


    _______________________________________
    Commission number and expiration date of same




                                                    9
